Citation Nr: 1106546	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-22 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for arthritis, first 
metatarsocuneiform joint with clawtoes, status post fusion and 
release of claw toes, left foot, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which continued the 10 percent evaluation assigned for 
arthritis, first metatarsocuneiform joint with clawtoes, status 
post fusion and release of claw toes, left foot.  

The evidence of record indicates that the Veteran requested a 
hearing before the Board in his July 2007 VA Form 9.  The RO 
informed the Veteran that his requested hearing had been 
scheduled for May 2009.  See April 2009 letter.  The Veteran, 
however, failed to report for the scheduled hearing.  As the 
record does not indicate the Veteran has requested that the 
hearing be rescheduled, the Board deems the Veteran's request for 
a hearing to be withdrawn.  38 C.F.R. § 20.704 (2010).


FINDING OF FACT

The symptoms manifested by the Veteran's arthritis, first 
metatarsocuneiform joint with clawtoes, status post fusion and 
release of claw toes, left foot, more nearly approximate the 
criteria for a moderately severe foot injury.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, and no higher, for service-
connected arthritis, first metatarsocuneiform joint with 
clawtoes, status post fusion and release of claw toes, left foot, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes (DCs) 5010, 5284 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When service connection has been in effect for many years, the 
primary concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  Thus, staged ratings may be assigned if the severity of 
the disability changes during the relevant rating period.

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated use 
of the joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2010).

Service connection for arthritis, first metatarsocuneiform joint 
with clawtoes, status post fusion and release of claw toes, left 
foot, was granted pursuant to 38 C.F.R. § 4.71a, DCs 5010 and 
5284 with a 10 percent evaluation effective September 22, 2003.  
See June 2004 rating decision.  

The Veteran filed a claim for increased rating that was received 
on October 31, 2006.  He contends that his disability has 
increased in severity and reports that his left foot will not 
roll as it should in a regular step.  The Veteran also indicates 
that he has continued pain and that foot and arch supports do not 
help, but actually make his feet hurt.  See October 2006 VA Form 
119; February 2007 VA Form 21-4138; July 2007 VA Form 9; June 
2008 VA Form 21-4138.  

DC 5010 provides that arthritis due to trauma is to be rated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent evaluation 
is merited for X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.

DC 5284 provides the rating criteria for other foot injuries.  
Ratings of 10, 20 and 30 percent are assigned for moderate, 
moderately severe, and severe disability, respectively.  Words 
such as "moderate," "moderately severe" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2010).

The only medical evidence of record is comprised of two VA 
compensation and pension (C&P) feet examinations.  The Board 
notes that records obtained from Alianz Group are not for 
application because they are dated prior to October 31, 2005.  
See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510.

During a November 2006 VA C&P feet examination, the Veteran 
reported that his left foot disability had gotten progressively 
worse since the initial date of onset.  He denied any current 
treatment.  The examiner noted that there was a history of foot-
related hospitalization or surgery, specifically left fusion of 
metatarsocuneiform joint and release of claw toes in March 2000, 
which had straightened and fused the left middle toe.  Left foot 
symptoms included pain while standing, walking and at rest 
located mostly to the metatarsal head, and stiffness while 
standing, walking and at rest located at the forefoot/toes, but 
no swelling, heat, redness, fatigability, weakness or lack of 
endurance.  The examiner indicated that there were no flare-ups 
of foot joint disease and no need for assistive aids/devices, but 
did report functional limitations on standing and walking, namely 
that the Veteran was able to stand more than one, but less than 
three, hours and was able to walk more than one quarter of a 
mile, but less than one mile, respectively.  

Physical examination of the left foot revealed objective evidence 
of painful motion with first metatarsophalangeal (MTP) extension, 
objective evidence of weakness in the form of 4/5 strength of all 
toes on flexion and extension; objective evidence of shortened 
toes (two to five) with the third toe plantarflexed compared to 
the others; and evidence of abnormal weight bearing in the form 
of callosities.  There was no objective evidence of swelling, 
tenderness, or instability.  A February 2004 x-ray of the 
bilateral feet was reported as showing status post fusion of the 
first tarsometatarsal joint space on the left with two orthopedic 
screws traversing this space; otherwise, no osseous or articular 
abnormalities were identified.  The Veteran reported that he had 
retired three years prior as a result of a medical (physical) 
problem.  He was diagnosed with pes planus with previous Lapidus 
procedure and claw toe correction and the problem associated with 
the diagnosis was reported as left foot injury status post 
surgery.  The examiner noted that there were effects on daily 
activities to include mild effect on traveling, feeding, bathing, 
dressing and driving, moderate effect on chores, shopping and 
recreation, and severe effect on exercise; sports were prevented 
by the disability.  

During an August 2008 VA C&P feet examination, the Veteran 
reported that his left foot disability had gotten progressively 
worse since the initial date of onset and reported current 
treatment in the form of arch supports with fair response, but 
denied any other treatment.  The examiner noted that there was a 
history of foot-related hospitalization or surgery, specifically 
left fusion of metatarsocuneiform joint and release of claw toes 
in March 2000, which had straightened and fused the left middle 
toe.  Left foot symptoms included pain while standing, walking 
and at rest over the metatarsal heads and stiffness while 
standing, walking and at rest located at the ball of the foot.  
The Veteran noted that that area would not "roll" and made him 
limp.  The examiner also reported that there was fatigability, 
weakness and lack of endurance while standing and walking and at 
rest located at the forefoot, but no swelling, heat or redness.  
The examiner indicated that there were no flare-ups of foot joint 
disease but reported functional limitations on standing in that 
the Veteran was able to stand up to one hour, and functional 
limitations on walking in that the Veteran was able to walk one 
quarter of a mile.  Orthotic inserts were reportedly needed for 
pes planus.  

Physical examination of the left foot revealed objective evidence 
of painful motion with movement of the great toe; objective 
evidence of weakness in the form of 4/5 strength of the great toe 
on flexion and extension and no real movement in flexion or 
extension of the other toes; objective evidence that the third 
toe retains a position of relative subluxation versus all the 
other toes and tended to drift into a position underneath the 
second toe; and evidence of abnormal weight bearing in the form 
of callosities.  There was no objective evidence of swelling or 
instability and the examiner indicated that there did not appear 
to be any limitation of ankle dorsiflexion and no evidence of 
malunion or nonunion of the tarsal or metatarsal bones.  The 
examiner also indicated that the Veteran's gait revealed a limp.  
A July 2008 x-ray of the bilateral feet was reported as showing 
prior fusion of the first tarsometatarsal joint space on the 
left.  Two screws were again identified traversing the joint 
space and the Veteran appeared to have the distal portion of the 
third proximal phalanx resected.  The impression was status post 
fusion of the left first tarsometatarsal joint.  

The Veteran reported that he had retired in 2003 due to overall 
orthopedic conditions, to include his feet and back.  He was 
diagnosed with claw foot left toes and pes planus.  The problem 
associated with the diagnosis was reported as claw toes left 
foot.  The examiner noted that there were effects on daily 
activities to include mild effect on bathing, toileting and 
grooming, moderate effect on traveling, and severe effect on 
exercise and recreation; sports were prevented by the disability 
but there were no effects on feeding, dressing or driving.  

The Board notes at this juncture that both VA examinations 
contain findings related to flatfoot/pes planus, and that both VA 
examiners diagnosed the Veteran, in part, with pes planus.  As 
service connection for pes planus was denied in a December 1981 
rating decision, which was affirmed by the Board in September 
1983, those findings will not be discussed.  

The evidence of record supports the assignment of a 20 percent 
rating pursuant to DC 5284 in conjunction with DC 5010 throughout 
the entire appellate period.  During the November 2006 VA 
examination, left foot symptoms included pain while standing, 
walking and at rest located at the metatarsal head, stiffness 
while standing, walking and at rest located at the forefoot/toes, 
and functional limitations on standing and walking.  There was 
also objective evidence of painful motion with first 
metatarsophalangeal extension, weakness in the form of 4/5 
strength of all toes on flexion and extension, shortened toes 
(two to five) with the third toe plantarflexed compared to the 
others, and evidence of abnormal weight bearing in the form of 
callosities.  During the August 2008 VA examination, left foot 
symptoms included pain while standing, walking and at rest over 
the metatarsal heads, stiffness while standing, walking and at 
rest located at the ball of the foot; objective evidence of 
fatigability, weakness and lack of endurance while standing and 
walking and at rest located at the forefoot and functional 
limitations on standing and walking.  There was also objective 
evidence of painful motion with movement of the great toe and 
weakness in the form of 4/5 strength of the great toe on flexion 
and extension and no real movement in flexion or extension of the 
other does.  The examiner noted that the third toe retained a 
position of relative subluxation versus all the other toes and 
tended to drift into a position underneath the second toe, 
abnormal weight bearing in the form of callosities, and reported 
that the Veteran walked with a limp.  The Board finds that the 
foregoing evidence supports the assignment of the next highest 
(20 percent) rating under DC 5284.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 207-08.

The evidence of record does not support the assignment of a 30 
percent evaluation under DC 5284.  There was no objective 
evidence of swelling or instability at the time of either VA 
examination and the August 2008 VA examiner noted that there was 
no limitation of ankle dorsiflexion.  In the absence of such 
evidence, the Board does not find that the evidence supports the 
assignment of a rating for severe foot injury.  

The Board has also considered whether a higher (30%) rating is 
available under DC 5278, for unilateral claw foot.  However, 
despite the fact that the Veteran has callosities, there is no 
evidence of marked contraction of the plantar fascia with dropped 
forefoot, all toes hammer toes, or marked varus deformity.  Thus, 
the evidence does not support the assignment of a 30% rating 
under DC 5278.

The Board has also considered the other diagnostic criteria 
related to the feet to determine whether a rating in excess of 20 
percent is warranted under these provisions.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); see also Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (the assignment of a particular 
diagnostic code is dependent on the facts of a particular case).  
Only two of the remaining diagnostic codes provide ratings in 
excess of 20 percent and neither is applicable to the Veteran's 
service-connected arthritis, first metatarsocuneiform joint with 
clawtoes, status post fusion and release of claw toes, left foot, 
as there is no evidence of malunion or nonunion of the tarsal or 
metatarsal bones (DC 5283) and, as noted above, service 
connection for pes planus has already been denied by the RO and 
the Board such that DC 5276 is also not for application.  



II.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2010).  
To afford justice in exceptional situations, an extraschedular 
rating can be provided. 38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's arthritis, first 
metatarsocuneiform joint with clawtoes, status post fusion and 
release of claw toes, left foot, to include pain, stiffness, 
fatigability, weakness, lack of endurance and limitation of 
function, are contemplated by the rating criteria (i.e., 38 
C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5010, 5284), which reasonably 
describe his disability.  Therefore, referral for consideration 
of an extraschedular rating is not warranted for this claim.




III.	 Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Prior to the issuance of the January 2007 rating decision that is 
the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for increased rating 
and of his and VA's respective duties in obtaining evidence.  See 
November 2006 letter.  Accordingly, the duty to notify has been 
fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
private treatment records identified by the Veteran in a VA Form 
21-4142 were associated with the claims folder (though, as noted 
above, they pre-date the timeframe under consideration pursuant 
to Hart) and he was afforded appropriate VA examinations in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  



For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

A rating of 20 percent, and no higher, for arthritis, first 
metatarsocuneiform joint with clawtoes, status post fusion and 
release of claw toes, left foot, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


